DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
It is noted that no power of attorney has been filed in the present application.
Response to Amendment
Receipt is acknowledged of an amendment, filed 30 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 8 and 11-8 are pending for examination.
Claims 1-7, 9 and 10 are canceled.
Claims 8 and 11-15 are currently amended.
Claims 16-18 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 30 June 2022.
Amendments to the drawings have been submitted with the amendment filed 30 June 2022.
Drawings
The drawings were received on 30 June 2022 February 2021.  These drawings are not acceptable for the reasons set forth below.
The drawings are objected to because of the use of hand-written numbers and lead lines.  Thus, the drawings fail to comply with 37 CFR 1.84(l) and 37 CFR 1.84(p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0047], line 7, “exists” should be changed to --exits--; 
Paragraph [0048], line 10, “pivot end 62, distal end 64” should perhaps be changed to --pivot end 62 and distal end 64--; and
Paragraph [0073], line 1, “is” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 17 recites “… the step of selecting one of a continuous operating mode and a dosing operating mode can be altered during operation.”  However, the disclosure, as originally filed, fails to provide support for the subject matter of the claim.  A reading of the written description provides no support for the claimed subject matter.  Accordingly, the subject matter of claim 17 is deemed to be directed to new matter.  It is suggested that claim 17 be canceled.  Alternatively, applicant is required to making a showing of where the subject matter of claim 17 finds support and that at the time the application was filed, the inventor(s) had possession of the claimed invention.
Allowable Subject Matter
Claims 8, 11-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 8: the subject matter of the method of filling a bag with a product utilizing a form fill seal apparatus is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 8 includes the following limitations which, in combination with the other limitations of claim 8, are what make the claim allowable over the prior art, as the subject matter of claim 8 is neither taught or suggested by the prior art:
“pressing opposing shaping surfaces positioned downstream of the seal forming assembly together against the tubular film and the product to direct the product toward the seal forming assembly, while maintaining the product downstream therefrom, to minimize any air that is within the tubular film downstream of the seal forming assembly.”
	The prior art applied in the previous Office to Caudle et al. (US 2018/0265231), Bean et al. (US 2020/0115090), Montie et al. (US 2015/0030492), Jarund (US 3071907), and Doyen (US 3831821) fails to teach or suggest the above quoted method step limitation.
A review of the prior art reveals that a step of “pressing opposing shaping surfaces positioned downstream of the seal forming assembly together against the tubular film and the product to direct the product toward the seal forming assembly, while maintaining the product downstream therefrom, to minimize any air that is within the tubular film downstream of the seal forming assembly” is known from Tsuruta (US 7546722) which discloses such in figs. 15D-16H and col. 18, lines 21-57.  However, the Tsuruta apparatus is disclosed as being only for intermittent feeding of a product to be packaged, and teaches away from using an apparatus for continuous feeding of a product (see columns 1-5, background art and problems to be solved).  Accordingly, a skilled artisan would have had no motivation to substitute, combine or incorporate the apparatus for performing the step of ““pressing opposing shaping surfaces positioned downstream of the seal forming assembly together against the tubular film and the product to direct the product toward the seal forming assembly, while maintaining the product downstream therefrom, to minimize any air that is within the tubular film downstream of the seal forming assembly” set forth in Tsuruta into the Caudle et al. method, since such would require changing the structure and operation of the Caudle et al. method in a manner that would not have been readily apparent to a skilled artisan without benefit of the applicant’s own disclosure.  Any modification to the Caudle et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Additionally, the newly cited Fergusson et al. (US 7779612) reference also discloses a similar type of method which can work with both continuous and intermittent feeding of a product (col. 7, lines 15-24).  Thus, a method which can operate in a continuous operating mode and a dosing operating mode is known.  The method of Fergusson et al. when operating in the dosing mode teaches a step of “pressing opposing shaping surfaces positioned downstream of the seal forming assembly together against the tubular film and the product to direct the product toward the seal forming assembly to minimize any air that is within the tubular film downstream of the seal forming assembly.”  However, the method step does not teach that such is “while maintaining the product downstream therefrom.”  In fact, the Fergusson et al. method discloses in col. 10, lines 11-16, that “In all embodiments, the deflators 44, 46 suitably may be retracted (as shown in FIG. 4) before sealing the continuous film tube 10, in order to allow draining of the product from the sealing area and to reduce the potential for internal pressure to build up as the sealing jaws 22, 24 come together during sealing.”  Accordingly, the Fergusson et al. reference does not teach or suggested the above quoted method step of “pressing opposing shaping surfaces positioned downstream of the seal forming assembly together against the tubular film and the product to direct the product toward the seal forming assembly, while maintaining the product downstream therefrom, to minimize any air that is within the tubular film downstream of the seal forming assembly.”
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Response to Arguments
The objection to the drawings set forth in the previous Office has been withdrawn.  However, a new objection to the drawings is necessitated by the amendment and is set forth above.
The objection to the specification set forth in the previous Office action is repeated for the reasons set forth above.
Applicant’s arguments, see the Remarks, pages 9-11, filed 30 June 2022, with respect to the previous rejection of claims under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejections set forth in the previous Office action have been withdrawn. 
The absence of a Power of Attorney prevents the examiner from conducting a telephone interview to resolve the issues set forth in the present Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references to Tsuruta (US ‘722), Fergusson et al. (US ‘612), and Sadler (US 817) are cited to show methods for making a package with the use of a form-fill-seal apparatus, and to the use of a shaping device to expel air from a package being formed.  
The reference to Germick et al. (US ‘935) is cited to show the use of a pump (90) for intermittent feeding of a product into a form-fill-seal packaging apparatus.  
All are cited as being of interest and to show the state of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 July 2022